STADION INVESTMENT TRUST FILED VIA EDGAR March 29, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Stadion Investment Trust File Nos. 333-103714; 811-21317 Ladies and Gentlemen: On behalf of Stadion Investment Trust (“Registrant”), attached for filing under the Securities Act of 1933 and the Investment Company Act of 1940 isPost-Effective Amendment No.20 (the “Amendment”) toRegistrant’s registration statement on Form N-1A. The Amendment is to be effective 60 days after filing pursuant to Rule 485(a) under the Securities Act of 1933. The Amendment is being filed for the purpose of establishing Class I shares of the Registrant. Please direct any questions or comments regarding this filing to theundersigned at 513/587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Assistant Secretary
